United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2883
                     ___________________________

                                Matthew Prow

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

  Tom Roy; John King; Sandra O’Hara; Steve Hammer; Mary McComb; Carol
       Krippner; Regina Stepney; Lieutenant Lindell; Sergeant Hillyard

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                         Submitted: March 29, 2018
                            Filed: April 3, 2018
                               [Unpublished]
                              ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Minnesota prisoner Matthew Prow appeals the
district court’s1 adverse grant of summary judgment on, inter alia, his claims
challenging several policies pertaining to prison property, and his due process claims.2

       Having carefully reviewed the record and the parties’ arguments on appeal, we
conclude that the district court properly granted summary judgment. See Mack v.
Dillon, 594 F.3d 620, 622 (8th Cir. 2010) (per curiam) (standard of review); see also
Turner v. Safely, 482 U.S. 78, 89-91 (1987); Libertarian Party of Ark. v. Martin, 876
F.3d 948, 952 (8th Cir. 2017) (discussing standard to be “prevailing party” in civil
rights action); Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (no federal
constitutional liberty interest in having prison officials follow prison regulations);
Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per curiam) (prison’s grievance
procedures confer no substantive rights; they are procedural rights only, which do not
give rise to protected liberty interest requiring Fourteenth Amendment protections).
Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, and Prow’s pending
motions are denied as moot.
                         ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.
      2
       Prow waived his retaliation claim by failing to raise it on appeal. See Hess v.
Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013).

                                          -2-